PER CURIAM.
R.M. appeals the order granting R.C.’s motion for temporary relief and injunction in this action to establish paternity, custody, and support of the parties’ minor child. The order grants equal time sharing between the parties, awards child support to R.M. based on the child support guidelines and R.C.’s financial affidavit, and enjoins the parties from taking the child out of state without written permission. We affirm the portions of the order related to time sharing and the injunction. See Smith v. Smith, 39 So.3d 458, 459 (Fla. 2d DCA 2010) (“When there is no trial transcript in our appellate record, we ‘can not [sic] properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory.’ ” (alteration in original) (quoting Applegate v. Barnett *161Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979))). However, we reverse the trial court’s determination of child support because it fails to include specific findings as to the parties’ incomes and to attach a child support guidelines worksheet. See Wilcox v. Munoz, 35 So.3d 136, 138 (Fla. 2d DCA 2010) (reversing child support award when the “order made no findings regarding the parties’ incomes or their ability to pay and did not attach a child support guidelines worksheet”).
Affirmed in part; reversed in part.
VILLANTI, C.J., and SLEET and SALARIO, JJ., Concur.